*664Opinion by
Haralson, J.
*663The bill in this case was filed by the appellees against the appellant to have a certain deed executed by Berry Thomas and wife to the defendant, Hamner, declared a mortgage to secure an indebtedness of said Berry Thomas to the defendant, and prayed that the complainants be allowed to redeem said lands under such mortgage and for an accounting to ascertain as to whether or not the mortgage debt had been paid.
Berry Thomas, who was the mortgagor, died prior to the filing of the bill; and the bill is filed by his wife, Maggie Thomas and his children who survive him.
*664On the final submission of the cause upon the pleadings and proof, the chancellor rendered a decree granting the relief prayed for and ordering a reference. Upon the coming in of the register report, after the holding of said reference, the chancellor confirmed such report ■ and rendered a decree granting to the complainants the appropriate relief sought by their bill. From this de-, cree the defendant appeals, and assigns the rendition thereof as error.
The decree is affirmed.